Title: To Thomas Jefferson from Albert Gallatin, 21 June 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            June 21st 1806
                        
                        I enclose for your approbation the sketch of a letter to the person intended to fill the duties of Supervisor
                            in Georgia. Two points require by law your approbation vizt. the exercise of commission for the collectors; which is
                            thought necessary; and the transfer of the duties to another officer. This last I have left in blank; but it can be filled
                            conveniently only by two officers, the Marshal or the Commissr. of loans.
                        Although the duties of Marshal are more analogous to those of Supervisor than the Commissioner of loans, I
                            would, in this instance, recommend the last officer.
                        I know nothing of Benjamin Wall the Marshal; he has never written a letter or transmitted an account to the
                            Treasury. How he pays the court expenses I do not know, but rather believe that he has collected some public monies for
                            revenue bonds put in suit which he applies in that manner. He cannot certainly be a very regular man of business.
                        James Alger the Commr. of loans appears from his correspondence & accounts extremely correct.   To this
                            must be added that owing to the loose way in which Mr Matthews conducted the business & to the large arrears of direct
                            tax to be collected, much remains to be done in Georgia. Yet the compensation allowed by law to the officer, (to whose
                            office the duties of Supervisor shall be attached by the President) is only 250 dollars salary & 400  dollars for clerk
                            hire. As the office of Marshal cannot be very lucrative & is rather troublesome, it is to be apprehended that, if this
                            additional burthen with an inadequate compensation be put to it, the officer will resign the office of Marshal rather than
                            to be encumbered with the direct tax. But as the office of Commr. of loans is in Georgia almost a sinecure, there is
                            no danger of resignation, and indeed some justice in giving him this unprofitable job. I find also by the papers that Mr
                            Alger is a collector of State taxes so that this will be in his line—
                        With respectful attachment Your obedt. Servt.
                        
                            Albert Gallatin
                     
                        
                    